Citation Nr: 1500317	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-26 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for rhinitis, with turbinate hyperplasia.

2.  Entitlement to service connection for a deviated nasal septum, to include as secondary to the claimed rhinitis, with turbinate hyperplasia.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to August 2003, with active duty training from June 1972 to October 1972 and from January 1988 to April 1988, and additional service with the National Guard.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2012, by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In June 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are relevant to the issues on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his rhinitis developed during his period of active duty (August 2002 to August 2003).  Specifically, he claims that the rhinitis developed or became worse in 2002 at Fort Campbell, because the barracks he stayed in had stickers indicating that the buildings may be a health hazard due to mold risk, among other things.  He further contends that his sleep apnea also developed while at Fort Campbell.  Furthermore, he claims that his rhinitis required him to undergo a turbinate hyperplasia, which caused his claimed deviated nasal septum.  (June 2014 Board hearing).  

The Veteran has current diagnoses of obstructive sleep apnea, a deviated nasal septum, and rhinitis, with turbinate hyperplasia.  (March 2007 Tulsa Spine and Specialty Hospital operative report).  An April 2006 sleep study noted a diagnosis of severe obstructive sleep apnea.  Given the Veteran's claimed incidents in service and theories of entitlement, the Board will afford the Veteran a VA examination to determine the etiology of such disorders.  

Additionally, the Board notes that the Veteran's VBMS file contains additional National Guard records that have not been considered by the AOJ.  The Board finds that the claims must be remanded for AOJ consideration of this evidence.  If the claims are not fully granted, the issuance of a supplemental statement of the case is required.  See 38 C.F.R. § 19.31.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate examination by an appropriate examiner.  The entire claims file and a full copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include laboratory tests, if necessary) should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Following a review of the paper, Virtual and VBMS claims files, the VA medical opinion provider should offer an opinion on the following:

(a)  Does the evidence of record clearly and unmistakably show that the Veteran had rhinitis that existed prior to his entry into active duty in August 2002?  

If the answer is YES, does the evidence of record clearly and unmistakably show that the preexisting rhinitis did not undergo an increase in disability during service or that any increase in disability was due to the natural progress of the disability?

(b)  Is it at least as likely as not that any (i) rhinitis (IF the examiner found that the Veteran did not have rhinitis that clearly and unmistakably existed prior to August 2002 as questioned in (a) above), (ii) sleep apnea and/or (iii) a deviated septum is related to the Veteran's active service (August 2002 to August 2003)?  

The examiner should specifically consider the Veteran's reports that while at Fort Campbell, (A) the barracks had stickers indicating that the building may be a health hazard due to mold risk, among other things, (B) that his roommate told him he snored loudly and stopped breathing during his sleep, and (C) that he was always tired during the day at that time,   (June 2014 Board hearing) as well as (D) the fact that once sleep apnea was diagnosed it was described as "severe" as it relates to the likelihood of its onset in service given its severity.  

(c)  If the examiner finds that rhinitis was caused or aggravated by service, is it at least as likely as not that the Veteran's rhinitis, including any turbinate hyperplasia or other treatment for such disorder, (i) caused or (ii) aggravated (permanently worsened beyond that due to the natural disease process) a deviated septum?  If the examiner finds that a deviated septum was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above. The examiner is directed to reconcile his or her opinions with any on file that may conflict.  

2.  When the development requested has been completed, the case should again be reviewed by the AOJ/AMC on the basis of the additional evidence - to specifically include all evidence associated with the claims file after the August 2012 supplemental statement of the case, including the additional National Guard records in the VBMS file.   If the benefit sought is not granted, the AOJ/AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




